United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 97-2363
                                 _____________

Charles Crawford, Individually & on     *
behalf of others similarly situated,    *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Teresa Kaiser, Individually & as        *
Director of the Missouri Division of    *     [UNPUBLISHED]
Child Support Enforcement,              *
                                        *
              Appellee.                 *
                                  _____________

                               Submitted: January 14, 1998
                                   Filed: February 4, 1998
                                _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      JONES,1 District Judge.
                              _____________

PER CURIAM.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
       Charles Crawford appeals the order of the District Court2 granting summary
judgment for the defendant in Crawford's civil rights action, which challenged
anadministrative modification of Crawford's child-support obligation. In his complaint,
Crawford asserted claims based on the Fourteenth Amendment, the Supremacy Clause,
and federal statutes and regulations. Crawford also seeks review of an order of the
District Court denying him leave to amend his complaint.

       Having reviewed the case, we find neither any error of law nor abuse of
discretion in the challenged rulings. The judgment of the District Court is AFFIRMED.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                          -2-